DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation of “allows a removal string extending from the pledget” it is unclear if the string is claimed or not. For the purpose of compact prosecution, the Examiner has determined only the passageway is claimed and not the removal string treating allows as synonym for configured to. However, it should be noted a tampon removal string while not positively noted in Hull are commonly known in the art and both prior arts noted in the conclusion section clearly teach a passageway able to receive a removal string and a tampon or pledget with a removal string.
	Claims 4-5 are also rejected as they depend from claim 3.Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull Jr. US 6773422 B2.
Regarding Claim 1, Hull discloses a compact tampon applicator comprising (abstract and figure 1): (i) an outer barrel (or insertion member 12, figure 1 and Col 3 lines 35-51); (ii) a pledget (or tampon 18, figure 2 and Col 3 lines 35-51); and (iii) a plunger (or expulsion member 24, figure 1 and Col. 3 lines 35-51); wherein the plunger is a segmented plunger with a first portion of the plunger located inside the outer barrel near a gripping end of the outer barrel prior to use and a second portion of the plunger located outside the outer barrel prior to use (see annotated figure 2 below and Col 3 lines 35-51); the first portion of the plunger has a pledget contact end that is inside the gripping end of the outer barrel and will contact the base of the pledget inside the outer barrel; the first portion of the plunger will also have a connection end that is opposite the pledget contact end and connected to the second portion of the plunger (see annotated figure below detailing the  connections described above and Col 4 lines 13-26); the 


    PNG
    media_image1.png
    396
    836
    media_image1.png
    Greyscale
 
Figure 1: annotated for claim 1
Regarding Claim 2, Hull discloses wherein the segmented plunger comprises a locking portion (not shown) that extends from connection end of the first portion of the plunger and that mates with the connection end of the second portion of the plunger when the second portion of the plunger is moved into the position creating a continuous 

Regarding Claim 3, Hull discloses wherein the first portion of the plunger comprises a passageway that allows a removal string extending from the pledget to pass through the passageway and extend from the outer barrel of the applicator (Hull figure 3 shows a tubular body and figure 4-5 show a cross section indicating there is a hollow opening for which a removal string may pass through, additionally Col 3 line 52- Col 4 line 12 disclose the geometry of the tube, for the purposes of compact prosecution as noted in the 112(b) rejection above the word “allows” has been treated similarly to “a configured to” recitation meaning while the passageway is positively claims and needs to be able to receive a removal string; however, the removal string is not positively claimed and therefore not required to be disclosed by Hull).  

Regarding Claim 4, Hull discloses wherein passageway directs the removal string to the inner surface of the second portion of the plunger (since the second portion of the plunger has an open (non-closed) tube section as seen in figure 3 the resulting passage will also direct the removal string to the inner surface of the second portion, barring no unclaimed features holding the string in place on the inner surface on the second portion of the plunger that would distinguish applicant’s passageway from Hull’s, 
  

Regarding Claim 5, Hull discloses wherein the passageway is angled, tapered, sloped or conical (Col 3 line 52- Col 4 line 12 disclose the geometry of the tube) so that the section of the passageway closest to the base of the pledget is larger than the section of the passageway closet to the second portion of the plunger (see figures 3 and cross section of figure 3 as seen in figure 4-5 which show the end closer to pledget (or tampon) is more open thereby larger than the more closed and thereby more narrow passage at the end of the section portion of the plunger).  

Regarding Claim 6, Hull discloses segmented plunger is formed in a single injection molded piece (Col 9 lines 5-33 disclose multiple means for manufacturing the applicator to include single and multiple parts for injection molding).  

Regarding Claim 7, Hull discloses the segmented plunger is formed in multiple injection molded pieces and assembled prior to insertion into the outer barrel (Col 9 lines 5-33 disclose multiple means for manufacturing the applicator to include single and multiple parts for injection molding). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6217542 discloses a similar folding tampon applicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781